PER CURIAM.
Aubrey J. El appeals the district court’s orders granting summary judgment for Lucent Technologies, Inc., in his employment discrimination action and denying El’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See El v. Lucent Technologies, Inc., No. CA-02-627-3 (E.D. Va. March 6, 2003; March 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.